The Chancellor.
A grandfather has no right, under the statute, to appoint, by will, a guardian to his grandchild 5 but, as Lord Hardwicke observed, in Blake v. Leigh, (Amb. 306.) he may give his estate on what conditions he pleases. There are instances where a grandfather has given his estate to his grandchild, and appointed guardians of his estate and person; and if the father did not submit to the will, the Court has made the father’s opposition work a forfeiture of the son’s estate.
In the present case, the testator intended that the rents and profits of the land devised during the minority of the grandson, should be appropriated by the executors towards his education. He had a right to annex that condition to the gift; and I do not see that I am required by any principle to call those rents and profits out of the hands of the executors, and place them under the discretion of the guardian. The defendants have no control of the infant, but those rents and profits must be left to their control; and if the guardian will not allow them to appropriate the same in such manner as they shall deem best towards the education of the infant, he must be educated with other resources; and the defendants will be responsible to the infant, when he comes of age, for those rents and profits, with interest thereon.
Bill dismissed without costs.